  

Fed =<

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
  

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Express
1 From
y | Dm = loi es Senders Fed
—— a ccountNumber }, |. |
bie-S]
an oe“ 5373-4 +: OCGMORNSeNee ere
no 1c Fed : Packages up to 150 Ibs. ae
. | _Deef"FedEx Intl. Priority 6{ | FedEx Intl, First mee pus 150 tes eee Not all services and
Phone ri Siar Available to select locabons Service Intl Air Waytel options are available
Company = . bf Mile Hao. aa destinations.
a i> 4 4 angerous goods cannot '
i -_ © , i ;
tii A Ei} 3 FedEx Intl, Econom “ eA using this tm
> Address a 5 Pa i os
a" ckaging
: o ven oles brown boxes With =e
Ex Envel ed by FedEx for Fegex cial pricing are -
oh | Address — ope 2|_| FedEx Pak 3 sopaiipmannt bas)
| alates 1{_} Other FedExBox  4{_} FedEx
Ss F_AVE 6 Special Handli PU | _} FedEx 10kg Bax" PX|_ | Fed m6
~) City al Handling Ex 25kg Box*
VV ow HOL —
~ | ot O at FedEx Location 3|_| SATURD | ===
UF a ~ ES
& 2D Country = . 7 Payment ct locations for FedEx Int. Priority only a
te = : SS
2 ZIP Bill transportati ~ Com SSS
a . Postal Code ~ *) . on charges to: weaubenaton chatees ond Colter tor both a
ecipients ic "4 L ‘. re duties and taxes. —_—
N al i, | [= Enter FedEx Acct. . _—e
o rie | ‘i q{ |] Sender Acct No in Ky Re FER. OF CRORES PEN. —S ———
& Diy) 4 “Phones } Peat Ac ea ||| tke Sey ea 3LJ Party aL a 5 a ———
>. (th ence wo SNe Ss oN Oe) o f ck/Cheq ————————
Company | m & } a b. hho Th Ay} (2 3, 1 4) neicuataiaes ——SST==_
—-+ ! , ry ww = ————
+. . ; L 2 4 OO
SACS POE 1 Credit Card Exp. Date ——— °
‘ ° : ——e ee
® > Address _ adie . ‘y Bill duties and taxes to: SSS
= . , 4 7 | ALL shi Specity Curren ——————————
_ » . Enter pmonts ——
5 i! j re 1 Sender : Acct No in 3c dig at! sate en FedEx does a untene sac treiserenad ———————————
~] Address : . Dept /Roor ——— Sat rhe ecipient 3 | re 5 Cash ey oo @
, ' . FedEx W - Pa —
“i : } iA“ \ —y Acct. No =" “A, Ne “F iy — Check/Cheque ————
, (‘— Ltt our Inte — $a at ee
2 C mal Billing Refere ——————__
erence SE
ae ity — State rie First 24 characters will « Neen
ru >_— ° Provinad 7s, ‘“ . sya 22, ppear on invoice — ig
> “ See
= _ a SS ,
& co Country . 4 3 Required Signature es
mu Recipient's Tax | . | . rou Code a of this Air Waybill constitutes -
ax
jogionndlncrbeanes Fi iin Me diaguoa pists Cran te His dior cola Satine aUUS. Stee Leoeeanots cone ww
; raqares. shi . Certain intemational quire aUS, St ack of this Air
3 pment and limit our liabili al treaties, includ ate Department Li
® Shipment Information oar gees These settee ; oe loss, or oer cs deere Convention, may hots
Total For EU Only: Tick here Export Administration Regulat ogy, oF softvpare were ex in the Conditions of Contr ;
Shipper's Load wt goods are not in free circulation and Sender's Regulations. Diversion ¢ontra ported from the United States in acco
oy x Total ibs. k ee Signature: fy 0 US. lew prohibited tes in accordance
bo : » & . . , -—— #4 : ~
© = Weight. "is om hy wy ae This is not authorization to deliver this + | Ly 1.f A ‘ iw
‘2 a] 5 Commodity Description - ee above shipment in good ord shipment without a recipient Share
D Harmonized S applicable, and we agr of and Condition. We agr reba
e ; Code gree to the Co gree to pay ail
< Country ndtons of ay all charge
| sonar Value for Customs Recipient’ : of Carriage es stated on the rev including Customs dude
wu = me UL oe : | wi, Recipient's Signature: pee ore Recipient's Copy
— e , wae * > : ; ‘~*~ as ' — . =a few
; ~~! by ee fy : ; a : 7 af t. edEx am —_—s
mM . : wl ; ate — hme De t r Livi ~ ry if PM -45= > ae (A (] (] ? ——— cue
D y < ten!
m 5 _ Past " 4241 PULA ci ee
= : INUSA RADA
lu mm Hos EEl been filed in AES? Ongin Station 1D <a U4Oe Form
qe gear re orempamn rtrd NAL tt TAR Declared Value a sch come ec
ee Yor Carriage Total Value Pp oe
Yes ~ Enter If other than for Customs —\ 1 4p — (, | YX —
——=s  COCSCS~ST Me = | | Reg, Stop a r A Ss. bf ie \
- nian z= iw Do-Cal : — ti _ : Tota tow
r i Charges “i 3 ae Drop Box *{ | Wor io | Votume (cm) |
en conker ——— _ ) Service Center Station Forms
~~ 1 — FodEx Val Chry J
+ — op Oe 2 tome = OPA Credit — = 4/9
. — =o : __ Date a ~ ial Cour Card Auth
Jegotabie Internanonal Aw Waybtill « ©1994-2008 FudEx

 

 

 
